Citation Nr: 1336678	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include seizure disorder and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active naval service from May 1962 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In his April 2011 substantive appeal, the Veteran requested a Travel Board hearing at his local RO.  In a February 2012 statement by his representative, however, the Veteran withdrew his request for a hearing.  The Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (d)-(e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to obtain a VA medical examination and opinion when required.  38 U.S.C.A. §  5103A(d) (West 2002).  VA must provide a VA examination or obtain a medical opinion when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that he suffered a head injury in service when he was hit by a pallet aboard ship.  He said he has had seizures and headaches ever since the in-service head injury.  See January 2010, July 2010 and February 2012 statements of the Veteran and his representative.  
Service treatment records (STRs) dated in October 1962 reveal that the Veteran received stitches for a scalp wound.  The source of the injury was not specified.

The record also reflects multiple post-service injuries.  In a May 1997 VA treatment record, the Veteran reported suffering concussions in 1973 following a motorcycle accident and in 1994 after a falling accident at work, and that he began suffering from memory problems and headaches in 1995.  

A May 2011 VA treatment record reveals that a VA neurologist examined the Veteran and that the impression was that the Veteran had a seizure disorder, complex partial seizures, memory impairment, and a history of traumatic brain injury (TBI).  

The Board finds the Veteran competent to report what happened to him during service, as he has personal knowledge of the events, and credible, as the STRs corroborate his report of a head injury during service.  The Board also finds, however, that he is not competent to provide a medical diagnosis in this case, as the issue involves several different head injuries over several decades, is medically complex, and requires specialized training and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, there is insufficient evidence to decide the Veteran's claim.  The Veteran has not yet been afforded a VA compensation examination to reconcile the nature and etiology of his disability, and the Board does not have the medical expertise to make a medical determination as to whether the Veteran's seizure disorder, headaches, or another residual of a head injury is related to an in-service injury, disease, or event.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Given these circumstances, the Board requests that the Veteran be scheduled for a VA examination which addresses the etiology of any seizure disorder, headaches, or other residual of an in-service head injury.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding records of VA treatment, including but not limited to records from the VA Medical Center in Kansas City, Missouri, dating since April 2011.

2. Then, provide the Veteran with a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current seizure disorder, headaches, or other residual of a head injury.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current seizure disorder, headaches, or another residual of a head injury?  If so, whether it is at least as likely as not that any or all are related to an in-service injury, disease, or event to include the injury in 1962 which resulted in the Veteran receiving stitches for a scalp wound.   The significance, if any, of post-service injuries in 1973 (MVA) and 1994 should be explained.  The opinion must contain a complete medical rationale.

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


